MaRShall, J.
(dissenting). I cannot concur in the decision in this case. It seems that my brethren have overlooked two important matters, either of which properly applied would have led to a different result. I will state them briefly.
In Illinois where the judgment sought to be enforced was entered the doctrine does not prevail that there must be a certain payee mentioned in a paper as an essential to its being a promissory note, or that there must be a blank in such paper suggesting authority to the holder to fill up the same by writing in the name of a payee, and that the filling up of the blank is a condition precedent to the instruments being treated as a promissory note. A writing worded thus: “Good for 50 cents. H. C. Meyers, Sut.” — in Weston v. Myers, 33 Ill. 424, was held to be a good promissory note, enforci-ble by the holder without the addition of any words thereto, although the holder might, if he saw fit, have written after the words “cents” payable to the order of myself. The doctrine that a note complete in form, except as to the name of the payee, a blank being left therein therefor, suggesting authority to the holder to properly fill the same, was, in effect, said to be applicable to any paper indicating clearly intention by the maker to execute a negotiable promissory note. That is recognized by text-writers to be somewhat out of harmony with the general rule. Eandolph on Commercial Paper, § 167 (2d ed.). However, it being the law of Illi,nois it seems that the instrument in question would be regarded there as a good negotiable promissory note in the hands of any holder for value, and that the familiar doctrine referred to by my brethren permitting the impeachment upon •equitable grounds of a judgment entered by confession upon *388an attempt being made to enforce the same does not apply. It could not be successfully invoked in tbe courts of Illinois, and it is conceded that sucb being tbe case it cannot properly be so invoked here.
My brethren considered tbe rights of tbe parties only from tbe standpoint of tbe ordinary relations existing between the-maker and a bona fide bolder by indorsement of a negotiable promissory note, as if -the bolder of sucb a note, or a more assignee for value of a contract to pay money, could not under any circumstances be safe from defenses possessed by the payor against tbe original payee. No time need be spent, it seems, demonstrating, that upon principle and authority such-holder may by tbe law of estoppel in pais, in some circumstances, be safe against sucb defenses. Wiggin v. Damrell, 4 N. H. 69; Bradford v. Williams, 91 N. C. 7. If a person puts another in possession of a chose in action under sucb circumstances as to suggest to others that it is free from any defense in sucb person’s behalf, be cannot change that apparent situation to tbe prejudice of a third party dealing, therewith in tbe exercise of ordinary care. That is tbe effect of tbe cases cited. Tbe principle requires no discussion to demonstrate its correctness. It applies to this case in my judgment. In any view that can be taken thereof, appellant, in effect, held out bis son to be tbe owner of a defective promissory note and tbe possessor of an equitable right to its reformation and of authority to transfer the defective instrument with sucb incidental right. Therefore as to one who. parted with value' relying upon sucb appearances, be is es-topped from changing bis apparent position to that one’s, prejudice. Appellant’s secret agreement with bis son as to tbe use to be made of tbe note cannot properly be regarded as the foundation of an equity superior to that possessed by tbe purchaser from tbe son who acted with due care and in good faith, relying upon appearances for which appellant was. responsible.